UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 6, 2013 ZAP (Exact name of Registrant as specified in its charter) California 03-03000 94-3210624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of Principal Executive Offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment amends and restates the Current Report on Form 8-K filed by the Company on August 9, 2013 disclosing the results ofthe shareholder vote at the Company’s annual meeting held August 7, 2013. Section 5 -Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of shareholders held August 7, 2013, the shareholders approved a three-year frequency cyclefor the advisory vote on named executive compensation. The Company will abide by the shareholders’ preference on the frequency of such advisory votes and hold such advisory vote every three years. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: August13, 2013 By: /s/ Charles Schillings Charles Schillings Chief Executive Officer 3
